Citation Nr: 0833146	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC)
in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for the cost of emergency medical 
treatment provided by the Samaritan Medical Center on June 
18, 2006 under the provisions of the Veterans Millennium 
Health Care and Benefits Act (Millennium Bill Act).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active service from February 1963 to February 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision by the VAMC 
Fee Processing Center that denied payment for emergency 
medical treatment provided by the Samaritan Medical Center on 
June 18, 2006 under the provisions of the Millennium Bill 
Act, based on a finding that the veteran had abandoned his 
claim.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran obtained emergency medical treatment at 
Samaritan Medical Center on June 18, 2006; the treatment was 
not for a service-connected disorder and was not pre-
authorized by VA.  

3.  The VAMC originally denied payment by a decision in July 
2006, based on a finding that the veteran had alternative 
insurance, but the veteran subsequently advised the VAMC in 
October 2006 that he was actually uninsured.  

4.  The VAMC notified the veteran by a letter dated October 
26, 2006 that he was required to execute a certification of 
non-insurance within 30 days or the claim would be considered 
abandoned.  

5.  The RO did not receive the veteran's signed certification 
of non-insurance in a timely manner as it was submitted on 
December 26, 2006.  




CONCLUSION OF LAW

The claim for reimbursement of unauthorized medical expenses 
arising from emergency medical treatment at Samaritan Medical 
Center on June 18, 2006 was abandoned and must be denied by 
operation of law.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 17.120, 17.121, 17.1004(e) 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

There is no indication in VCAA that Congress intended the Act 
to revise the unique and specific third-party claim 
provisions of Chapter 17, Title 38 of the United States Code.  
See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  

The claim that the veteran is appealing was filed by 
Samaritan Medical Center as claimant.  VAMC notified the 
veteran of the VCAA's duties to notify and assist in December 
2006 after receipt of the veteran's Notice of Disagreement 
(NOD), and the veteran was provided with the full text of the 
applicable regulations in the December 2006 Statement of the 
Case.  

The veteran has been advised of his entitlement to hearings 
before the VAMC's Fee Basis Review Board and/or before the 
Board in conjunction with his appeal, but he has not 
requested such a hearing.

The veteran has been afforded adequate process under 
38 U.S.C.A. § 7105 in regard to his appeal, and all relevant 
medical records - in this case, the records from Samaritan 
Medical Center documenting the medical treatment for the 
period under contention - have been obtained.  

For the reasons set forth hereinabove, no further 
notification or assistance is necessary, and the veteran is 
not prejudiced by adjudication of his claim at this time.  


II.  Analysis

The veteran in this case seeks payment or reimbursement by VA 
for inpatient service provided for a nonservice-connected 
condition by a non-VA provider under the provisions of 
38 U.S.C.A. § 1725 (West 2002 & Supp. 2007) and 38 C.F.R. §§ 
17.1000-1003 (2007).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, and will be 
referred to as the "Millennium Bill Act" in this 
discussion.  

To obtain payment or reimbursement for emergency treatment 
under 38 U.S.C.A. § 1725, a claimant must submit to the VA 
medical facility of jurisdiction a completed standard billing 
form (such as a UB92 or a HCFA 1500).  Where the form does 
not contain a false claims notice, the completed form must be 
accompanied by a signed, written statement certifying the 
claim meets all of the conditions for payment by VA for 
emergency expenses under 38 U.S.C.A. §§ 17.1002, 17.1003.  
See 38 C.F.R. § 17.1004(b).

In this case, Samaritan Medical Center (Samaritan) submitted 
a claim to the VAMC Fee Processing Center in July 1006 via 
UB92.  The UB92 did not include the false claims notice cited 
hereinabove, and it showed VA as the primary payer and 
Medicaid as the secondary payer.  

The treatment records filed by Samaritan in support of the 
claim show that the emergency treatment was for shortness of 
breath.  The Board notes at this point that the veteran was 
not service connected for any respiratory disorder; his only 
service-connected disability was postoperative bullet wound 
to the right knee, rated as 10 percent disabling.  The 
veteran has history of emphysema and chronic obstructive 
pulmonary disease, but those disorders had not been 
adjudicated as being service connected.  

In July 2006, the VAMC denied the Samaritan claim based on a 
finding that the veteran was shown to be insured by Medicaid.  
The veteran apparently contacted the VAMC by telephone on 
October 24, 2006 and advised the VAMC that he did not have 
health insurance.  

On October 26, 2006, the VAMC sent the veteran a letter 
advising him that the claim was being considered for payment 
under the Millennium Bill Act, but before claim could be 
reviewed, it would be necessary for the veteran to sign and 
submit a certification as described hereinabove, certifying 
the claim met all of the conditions for payment by VA for 
emergency expenses.  

The October 26 letter included a certification form for the 
veteran to sign and return.  The letter specifically advised 
the veteran that if the information was not received within 
30 days the claim would be deemed to be abandoned and would 
not be subsequently reconsidered.  

On November 28, 2006, the RO sent the veteran a letter 
notifying him that the claim was deemed abandoned.  That 
decision is the basis for the appeal presently before the 
Board.  

The veteran submitted an NOD dated December 6, 2006 asserting 
that he failed to comply with the October 26 letter because 
he did not fully understand it and because there were no 
instructions included with it.  Concurrently, the veteran's 
sister submitted a letter stating that she had misread the 
October 26 letter as being intended for the hospital, which 
was why the veteran did not respond.  

(The Board notes at this point that the October 26 letter is 
indeed addressed to the hospital, with copy of correspondence 
to the veteran.)  

On December 14, 2006 the VAMC sent a letter to the veteran 
advising him that evidence to substantiate his claim would be 
evidence tending to show that he had returned the required 
insurance verification statement within 30 days.  

In response, the veteran finally submitted the required 
insurance verification certification (postmarked December 20 
and received by the RO on December 26).  

The veteran's Substantive Appeal asserts that he had no 
health insurance and relied on the VAMC, one hour away from 
his home, for his medical needs; he was taken by ambulance to 
Samaritan, 14 minutes from his home, for erratic breathing 
caused by emphysema.  His sister had repeatedly advised VA in 
the past that he had no health insurance, and neither the 
veteran nor his sister was aware that re-certification would 
be necessary every time a medical emergency arises.  

In regard to the veteran's assertion that he was unaware of 
the certification requirement, the Board notes that the 
United States Court of Appeals for Veterans Claims, citing to 
an opinion by the United States Supreme Court, has held that 
anyone dealing with Government is charged with knowledge of 
Federal statute and agency regulations.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991).   

At any rate, the RO advised the veteran of the certification 
requirement in sign-and-submit form in the October 26 letter, 
along with an unambiguous notice that the signed certificate 
must be returned within 30 days.  

Although the addressing of that letter to the hospital (with 
copy to the veteran) may have been arguably misleading, a 
person reading the content of the letter would reasonably 
have understood the requirement.  

While the Board is sympathetic toward the veteran, the Board 
is bound by law, and its decision is dictated by the relevant 
statutes and regulations.  Moreover, the Board is without 
authority to grant benefits simply because it might perceive 
such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury that has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In this case, the regulation clearly states that if the 
decision maker (in this case the VAMC) determines that 
additional evidence is needed to make a determination 
regarding the claim, such official would contact the claimant 
in writing and request additional information (as was done in 
the letter of October 26).  

The additional information must be submitted to the decision 
maker within 30 days of receipt of the request, or the claim 
would be treated as abandoned.  38 C.F.R. § 17.1004(e).  

The regulation provides an exception to the 30-day limit if 
the claimant within the 30-day period requests additional 
time, in writing.  The veteran does not contend, and the 
evidence does not show, that he submitted a written request 
for extension within the period.  Accordingly, the claim for 
payment or reimbursement under the Millennium Bill Act must 
be denied as an abandoned claim.  




ORDER

The claim for payment or reimbursement of unauthorized 
emergency medical treatment provided by the Samaritan 
Memorial Hospital on June 18, 2006 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


